Name: Commission Regulation (EEC) No 3698/81 of 22 December 1981 extending the period of validity of retrospective control of imports of footwear into the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 81 Official Journal of the European Communities No L 369/31 COMMISSION REGULATION (EEC) No 3698/81 of 22 December 1981 extending the period of validity of retrospective control of imports of footwear into the Community whereas the reasons which originally led the Commis ­ sion to take such action , that is to say the considerable pressure exercised by imports into the Community of footwear and the resultant threat of injury to the Community producers of like or directly competing products , continue to apply : Whereas it is therefore necessary to prolong this retro ­ spective control , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( 1 ), and in particular Article 7 ( 1 ) (a) thereof, Having regard to Council Regulation (EEC ) No 925/79 of 8 May 1979 establishing common rules for imports from State-trading countries (2 ), and in parti ­ cular Article 6 ( 1 ) (a) thereof, Consultations having been held within the commit ­ tees set up under Article 5 of the said Regulations, Whereas by Decision 78 /560/EEC (3 ), as last amended by Regulation (EEC) No 2854/79 (4), the Commission established retrospective control of imports of foot ­ wear into the Community ; whereas by Regulation (EEC) No 3329/80 (5 ) the period of validity of this Decision was extended to 31 December 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The period of validity of Decision 78/560/EEC is hereby extended to 31 December 1982. Article 2 This Regulation shall enter into force on 1 January 1982. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1981 . For the Commission Wilhelm HAFERKAMP Vice-President C) OJ No L 131 , 29 . 5 . 1979, p . 15 . (2 ) OJ No L 131 , 29 . 5 . 1979, p . 1 . (3 ) OJ No L 188 , 11 . 7 . 1978 , p . 28 . ( 4 ) OJ No L 323 , 19 . 12 . 1979 , p . 6 . (5 ) OJ No L 349, 23 . 12 . 1980 , p . 15 .